Citation Nr: 1023898	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
herniated nucleus pulposus, L1-L2 and L4-L5.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture.

3.  Entitlement to a rating in excess of 10 percent for 
allergic rhinitis.

4.  Entitlement to service connection for left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 
1976, and from September 1979 to January 1997. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to 
increased ratings for the Veteran's herniated nucleus 
pulposus, residuals of a right ankle fracture, and allergic 
rhinitis, as well as entitlement to service connection for a 
left ankle disorder.  Timely appeals were noted from that 
decision.

During the pendency of the appeal, the RO awarded an 
increased evaluation for the service-connected allergic 
rhinitis from noncompensable to10 percent, effective June 15, 
2005, the date of the claim for an increased rating.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 

A hearing on these matters was held before a Decision Review 
Officer sitting at the RO on July 14, 2006.  A copy of the 
hearing transcript has been associated with the file.

The matter of entitlement to service connection for bilateral 
knee disability was raised in the Veteran's September 2005 
notice of disagreement, but has not been adjudicated by 
the RO.  Therefore, that matter is referred to the RO for 
appropriate action.  

The issues of entitlement to increased ratings for service-
connected herniated nucleus pulposus, residuals of a right 
ankle fracture, and allergic rhinitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no evidence that the Veteran currently has a left 
ankle disorder that is related to his active service.  


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.      §§ 1101, 1110, 1117, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.     §§ 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2005, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
correspondence dated in March 2006, the Veteran was notified 
of the way initial disability ratings and effective dates are 
established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Veteran did not receive a VA examination specifically for 
his claimed left ankle disorder; however, there is no 
evidence that the Veteran currently has a left ankle 
disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In the present case, there is no objective medical evidence 
of a current left ankle disorder, nor has the Veteran 
provided any lay evidence of current left ankle symptoms.  A 
VA joints examination in July 2005 did not reveal any left 
ankle symptoms or pathology and range of motion was normal.  
There is no indication that he has a current left ankle 
disorder that is associated with service; the Veteran's own 
claims regarding his left ankle center on the injury in 
service with no indication of what if anything is wrong with 
the left ankle now.  Absent evidence of current left ankle 
disability, there is no need to obtain a current examination.  

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Analysis

The Veteran asserts that he has a left ankle disability, 
which he attributes to his service.  Review of the Veteran's 
service treatment records shows that he was diagnosed with a 
left ankle sprain in October 1977.  The ankle was dressed 
with tape and the Veteran was advised to rest.  The Veteran 
was seen later that month for a follow-up appointment, at 
which time it was noted that he "should be full weight 
bearing (off crutches) by now, but has been reluctant to do 
so."  He was placed on a 1 week profile for running, 
jumping, walking on uneven terrain, and advised to continue 
taping his ankle for several weeks.  

There are no other references to a left ankle disorder 
throughout the Veteran's military career.  The Veteran did 
not report a left ankle disability on periodic examinations 
dated in February 1981, January 1983, September 1987 or April 
1995, nor was a left ankle disability reported or diagnosed 
during his September 1996 retirement examination.  There is 
reference to a "left ankle injury" in a service treatment 
record dated July 1994, but the remainder of the note and a 
concurrent emergency room record refer to incidents in which 
the Veteran's right ankle was injured when a bookshelf fell 
on it and it was hit by a softball in the same day.  There is 
no mention of, or treatment for, a concurrent left ankle 
injury.  After reviewing the medical records generated during 
this particular period of time, the Board concludes that the 
July 1994 reference to a "left ankle injury" was an error 
on the part of the drafter.    

Review of the post-service medical evidence of record shows 
no treatment or complaints referable to the left ankle.  The 
Veteran received a VA joints examination in July 2005.  
During that evaluation, range of motion testing of the left 
ankle was normal and there were no complaints or findings of 
left ankle pathology.  Review of the lay evidence submitted 
by the Veteran, including his hearing testimony, does not 
reflect any reports of readily observable symptoms of a left 
ankle disorder, such as pain or swelling.  In fact, the lay 
evidence consists entirely of references to the in-service 
left ankle injury.  In his May 2006 substantive appeal, the 
Veteran referred to a continuity of symptomatology since 
service, stating that "I know this condition really began in 
service," but did not state the "condition" to which he 
was referring.  While the October 1977 left ankle sprain is 
documented, there were no further complaints of left ankle 
pain throughout the Veteran's subsequent 20 years of service.  
The examinations in service following this injury did not 
reveal any chronic left ankle disability, and there is no 
post-service lay or medical evidence upon which it can be 
determined that the Veteran has a current left ankle 
disorder.  

In sum, the objective evidence of record fails to show that 
the Veteran has a current left ankle disorder.  In the 
absence of a current diagnosis, the Veteran's service 
connection claim for a left ankle disorder must be denied.  
See Brammer, supra.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.


REMAND

During his July 2006 hearing, the Veteran indicated that he 
had been treated by a private physician, Dr. Berio, for his 
service-connected lumbar spine disability; however, no effort 
has been made to gather these records.  Because VA is on 
notice that there are additional records that may be 
applicable to the Veteran's claim and because these records 
may be useful in deciding the claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

During his July 2006 hearing, the Veteran stated that the 
symptoms associated with his service-connected herniated 
nucleus pulposus, allergic rhinitis and residuals of a right 
ankle fracture have worsened since his most recent VA 
examinations in July 2005.  VA is obliged to afford a Veteran 
a contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  See VAOPGCPREC 
11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact 
Dr. Berio and request that all records of 
his treatment of the Veteran for his 
herniated nucleus pulposus be provided for 
inclusion with the claims folder.  If such 
records are unavailable, a negative 
response should be obtained.  

2.  After the aforementioned development 
has been completed, afford the Veteran VA 
orthopedic and neurological examinations 
of his service-connected herniated nucleus 
pulposus.  All appropriate tests, 
including X-rays, should be conducted.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the examiner(s), and the 
examination report should note review of 
the file.  All indicated studies and 
diagnostic testing, including range of 
motion testing, should be performed.  The 
examiner(s) should also note whether there 
is any additional limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination.  This 
determination should be expressed in terms 
of degrees of additional limited motion.

The examiner(s) should also identify all 
current neurological symptoms associated 
with the Veteran's service-connected 
herniated nucleus pulposus.  The 
examiner(s) should specify the nerves 
involved, note whether there is associated 
atrophy, or weakness, and express an 
opinion as to the severity of the 
disability for each nerve involved.

The examiner(s) should comment upon the 
existence and frequency, of any 
incapacitating episodes (i.e., a period  
of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12- month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least two weeks 
but  less than four weeks; (b) at least 
four weeks but less than six weeks; or (c) 
at least six weeks.  

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of a right ankle fracture.  All 
required tests and studies should be 
completed.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases, should be set forth in 
sufficient detail.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

The examiner should note all relevant 
pathology associated with the Veteran's 
service-connected residuals of a right 
ankle fracture.  In particular, the 
examiner should provide the ranges of 
motion of the Veteran's right ankle and 
whether any limitation of motion is 
appropriately deemed "moderate" or 
"marked."  The examiner should also 
specifically note whether ankylosis of the 
right ankle is present or whether there is 
malunion of the os calcis or astralagus 
with marked deformity.

4.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected allergic 
rhinitis.  The claims folder and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases, should be set forth in 
sufficient detail.  The examiner should 
identify any nasal polyps that are 
present.  A complete rationale for any 
proffered opinion should be provided.  

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


